

117 HR 3738 IH: John Lewis Taxpayer Protection Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3738IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Vela introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to reduce taxpayer burdens and enhance taxpayer protections, and for other purposes.1.Short title; etc(a)Short titleThis Act may be cited as the John Lewis Taxpayer Protection Act.(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Internal Revenue Code of 1986, as amended.(c)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; etc.Title I—Protection of Taxpayers from Abusive Tax Collection PracticesSec. 101. Repeal of rules relating to tax collection contracts.Title II—Relief for TaxpayersSec. 201. De minimis exclusion from gross income for discharge of indebtedness of individuals.Sec. 202. Repeal suspension of statute of limitations during pending application for Taxpayer Assistance order.Sec. 203. Limitation on levy on retirement savings.Sec. 204. Tolling of limitation on levy recovery for disabled taxpayer.Sec. 205. Extension of period to withdraw frivolous submission.Sec. 206. Repeal of partial payment requirement on submissions of offers-in-compromise.Title III—Assistance Low-Income TaxpayersSec. 301. EITC outreach.Title IV—Ensure Taxpayer Access to Competent Tax Return PreparersSec. 401. Regulation of tax return preparers.Sec. 402. Tax information disclosure relating to tax return preparer misconduct.Title V—Increase Funding for Services to TaxpayersSec. 501. Low-income taxpayer clinics.Sec. 502. Internal Revenue Service taxpayer services appropriations.IProtection of Taxpayers from Abusive Tax Collection Practices101.Repeal of rules relating to tax collection contracts(a)In generalSections 6306 and 6307 are hereby repealed, and the table of sections for subchapter A of chapter 64 is amended by striking the items relating to sections 6306 and 6307.(b)Conforming amendments(1)Section 6103(k) is amended by striking paragraph (12).(2)Section 7433A(a) is amended by inserting , as in effect on the day before the date of the enactment of the John Lewis Taxpayer Protection Act after as defined in section 6306(b).(3)Section 7809(a) is amended by striking 6306,.(4)Section 7811 is amended by striking subsection (g).IIRelief for Taxpayers201.De minimis exclusion from gross income for discharge of indebtedness of individuals(a)In generalSection 108(a)(1) is amended by striking or at the end of subparagraph (D), by striking the period at the end of subparagraph (E) and inserting , or, and by adding at the end the following new subparagraph:(F)the indebtedness discharged is qualified individual indebtedness..(b)Qualified individual indebtednessSection 108 is amended by adding at the end the following new subsection:(j)Special rules relating to qualified individual indebtedness(1)Qualified individual indebtedness definedFor purposes of this section, the term qualified individual indebtedness means any indebtedness of an individual other than indebtedness which is—(A)discharged on account of services performed for the lender, or(B)held at any time by a person related to such individual.For purposes of subparagraph (B), a person shall be treated as related to another person if the relationship between such persons would result in a disallowance of losses under section 267 or 707(b). (2)Dollar limitationThe amount of qualified individual indebtedness excluded from gross income under subsection (a)(1)(F) with respect to any individual for any taxable year shall not exceed the excess of—(A)$10,000, over(B)the aggregate amount excluded from the gross income of such individual under subsection (a)(1) for such taxable year and all prior taxable years (determined without regard to any amount excludable from gross income under subsection (a)(1)(F) for such taxable year).(3)Joint returnsIn the case of a joint return—(A)the dollar limitation under paragraph (2) shall be applied separately to each spouse, and(B)the taxpayer may elect to treat any indebtedness of either spouse as indebtedness of the other spouse..(c)Coordination(1)In generalSection 108(a)(2) is amended by adding at the end the following new subparagraph:(D)Precedence of individual indebtedness exclusion(i)Individual indebtedness exclusion takes precedence over insolvency exclusion unless elected otherwiseParagraph (1)(B) shall not apply to a discharge to which paragraph (1)(F) applies unless the taxpayer elects to apply paragraph (1)(B) in lieu of paragraph (1)(F).(ii)Other exclusions take precedenceSubparagraph (F) shall not apply to a discharge to which subparagraph (C), (D), or (E) applies..(2)Title 11 exclusion takes precedenceSection 108(a)(2)(A) is amended by striking and (E) and inserting (E), and (F).(d)Effective dateThe amendments made by this section shall apply to discharges of indebtedness after the date of the enactment of this Act.202.Repeal suspension of statute of limitations during pending application for Taxpayer Assistance order(a)In generalSection 7811 is amended by striking subsection (d) and redesignating subsections (e), (f), and (g) as subsections (d), (e), and (f), respectively.(b)Conforming amendmentSection 6306(k)(2) is amended by striking section 7811(g) and inserting section 7811(f).(c)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.203.Limitation on levy on retirement savings(a)In generalSection 6334(a) is amended by adding at the end the following new paragraph:(14)Retirement savings(A)In generalAny individual’s interest in a qualified retirement plan—(i)before such individual has attained normal retirement age (or 65 in the case of an individual retirement account or a plan which does not specify a normal retirement age), or(ii)after the attainment of such age if the levy would create an economic hardship due to the financial condition of the taxpayer (within the meaning of 6343(a)(1)(D)).(B)Qualified retirement planFor purposes of this paragraph, the term qualified retirement plan means—(i)an individual retirement account, or(ii)a defined contribution plan which—(I)is described in section 401(a) and which includes a trust exempt from tax under section 501(a),(II)is described in subsection (a) or (b) of section 403, or(III)is an eligible deferred compensation plan (as defined in section 457(b)) of an eligible employer described in section 457(e)(1)(A).(C)Exception for flagrant actsSubparagraph (A) shall not apply if the Secretary determines that—(i)the taxpayer filed a fraudulent return, or(ii)the taxpayer acted with the intent to evade or defeat any tax imposed by this title or the collection or payment thereof..(b)Effective dateThe amendment made by this section shall apply to levies issued after December 31, 2020.204.Tolling of limitation on levy recovery for disabled taxpayer(a)In generalSection 6343(b) is amended by inserting after the third sentence: In the case of an individual, the running of such 9-month period shall be suspended during any period of such individual’s life that such individual is financially disabled (as defined in section 6511(h))..(b)Suits by persons other than taxpayersSection 6532(c)(1) is amended by adding at the end the following: In the case of an individual, the running of such 9-month period shall be suspended during any period of such individual’s life that such individual is financially disabled (as defined in section 6511(h))..205.Extension of period to withdraw frivolous submission(a)In generalSection 6702(b)(3) is amended by striking 30 days and inserting 60 days.(b)Effective dateThe amendment made by this section shall apply to notices provided after December 31, 2021.206.Repeal of partial payment requirement on submissions of offers-in-compromise(a)In generalSection 7122 is amended by striking subsection (c) and by redesignating subsections (d), (e), (f), and (g) as subsections (c), (d), (e), and (f), respectively.(b)Conforming amendments(1)Section 7122(d)(3) is amended by inserting and at the end of the subparagraph (A), by striking , and at the end of subparagraph (B) and inserting a period, and by striking subparagraph (C).(2)Section 7122, as amended by this section, is amended by adding at the end the following new subsection:(g)Application of user feeIn the case of any assessed tax or other amounts imposed under this title with respect to such tax which is the subject of an offer-in-compromise, such tax or other amounts shall be reduced by any user fee imposed under this title with respect to such offer-in-compromise..(3)Section 6159(g) is amended by striking section 7122(e) and inserting section 7122(d).(c)Effective dateThe amendments made by this section shall apply to offers submitted after the date of the enactment of this Act.IIIAssistance Low-Income Taxpayers301.EITC outreach(a)In generalSection 32 is amended by adding at the end the following new subsection:(o)Notification of potential eligibility for credit and refund(1)In generalTo the extent possible and on an annual basis, the Secretary shall provide notice to each taxpayer who—(A)did not claim the credit under subsection (a) for any preceding taxable year for which credit or refund is not precluded by section 6511, and(B)may be allowed such credit for any such taxable year based on return or return information (as defined in section 6103(b)) available to the Secretary,that such taxpayer may be eligible to claim such credit and a refund for such taxable year. (2)NoticeNotice provided under paragraph (1) shall be in writing and sent to the last known address of the taxpayer..(b)Effective dateThe amendment made by this section shall take effect on January 1, 2021.IVEnsure Taxpayer Access to Competent Tax Return Preparers401.Regulation of tax return preparers(a)In generalSection 330(a) of title 31, United States Code, is amended—(1)by striking paragraph (1) and inserting the following:(1)regulate—(A)the practice of representatives of persons before the Department of the Treasury; and(B)the practice of tax return preparers; and, and(2)in paragraph (2)—(A)by inserting or tax return preparer after representative each place it appears, and(B)by inserting or in preparing their tax returns, claims for refund, or documents in connection with tax returns or claims for refund after cases in subparagraph (D).(b)Authority To sanction regulated tax return preparersSection 330(c) of title 31, United States Code, is amended—(1)by inserting or tax return preparer after representative each place it appears, and(2)in paragraph (4), by striking misleads or threatens and all that follows and inserting the following:misleads or threatens—(A)any person being represented or any prospective person being represented; or(B)any person or prospective person whose tax return, claim for refund, or document in connection with a tax return or claim for refund, is being or may be prepared..(c)Tax return preparer definedSection 330 of title 31, United States Code, is amended by adding at the end the following new subsection:(f)Tax return preparerFor purposes of this section—(1)In generalThe term tax return preparer has the meaning given such term under section 7701(a)(36) of the Internal Revenue Code of 1986.(2)Tax returnThe term tax return has the meaning given to the term return under section 6696(e)(1) of such Code.(3)Claim for refundThe term claim for refund has the meaning given such term under section 6696(e)(2) of such Code..(d)Effective dateThe amendments made by this section shall apply with respect to returns and claims for refund for taxable years beginning after the date of the enactment of this Act.402.Tax information disclosure relating to tax return preparer misconductSection 6103(k), as amended by section 101, is amended by inserting after paragraph (11) at the end the following new paragraph:(12)Disclosure relating to tax return preparer misconductUnder such procedures as the Secretary may prescribe, the Secretary may disclose returns or return information to the extent necessary to publish final decisions by the Internal Revenue Service Office of Professional Responsibility relating to tax return preparer misconduct..VIncrease Funding for Services to Taxpayers501.Low-income taxpayer clinics(a)Increase in authorized grantsSection 7526(c)(1) is amended by striking $6,000,000 and inserting $20,000,000.(b)Clerical amendmentSection 7526(c)(5) is amended by inserting qualified before low-income.(c)Effective dateThe amendments made by this section shall apply with respect to grants made after the date of the enactment of this Act.502.Internal Revenue Service taxpayer services appropriationsThere is hereby appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2022, for necessary expenses of the Internal Revenue Service to provide taxpayer services, including pre-filing assistance and education, filing and account services, taxpayer advocacy services, and other services as authorized by 5 U.S.C. 3109, at such rates as may be determined by the Commissioner, $2,406,000,000.